COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00498-CR


Luis Miguel Hernandez                       §   From the 213th District Court

                                            §   of Tarrant County (1331780D)

                                            §   November 3, 2016

v.                                          §   Opinion by Justice Dauphinot

                                            §   Concurrence by Justice Walker

                                            §   Dissent by Justice Sudderth

The State of Texas                          §   (p)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for further

proceedings consistent with this opinion.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Lee Ann Dauphinot______________
                                        Justice Lee Ann Dauphinot